Case 8:18-cv-01041-GJH Document 167-22 Filed 06/14/19 Page 1 of 2

A-21
“Fwd FR Notice.msg”

 
Case 8:18-cv-01041-GJH Document 167-22 Filed 06/14/19

Strickland, Shemaiah

From: Christa Jones <xtadjones@hotmail.com>
Sent: Wednesday, January 7, 2015 9:04 AM
To: Tom Hofeller

Subject: Fwd: FR Notice

This can also be an opportunity to mention citizenship as well.
Sent from my iPhone
Begin forwarded message:

> From: Christa D Jones <xtadjones@hotmail.com>

> Date: January 6, 2015 at 2:47:15 PM EST

> To: Tom Hofeller - Hofeller <celticheal@aol.com>

> Subject: FR Notice

>

> The notice ends on 2/27. Public comments highly useful in this context.
>

> https://federalregister.gov/a/2014-28247

>

Page 2 of 2

 
